                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
                                                        )
v.                                                      )       Criminal No. 3:17-cr-00227
                                                        )       Judge Trauger
JACQUISE MILLER                                         )
                                                        )


                                 MEMORANDUM AND ORDER

        The defendant has filed a Motion for Judgment of Acquittal (Docket No. 147), to which

the government has filed a Response (Docket No. 149). The defendant argues that the evidence

was insufficient to convict him on either count.

        A motion for judgment of acquittal on the basis of insufficient evidence calls upon the

court to examine “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original).

“This review is quite limited.... The court does not weigh evidence, make credibility

determinations, or substitute its judgment for that of the jury.” United States v. Owusu, 199 F.3d

329, 341–42 (6th Cir. 2000).

        Again in this motion as in his Motion for New Trial, the defendant primarily complains

that there was insufficient evidence of his intent to possess drugs for distribution and of his intent

to possess a weapon in furtherance of drug trafficking. The court has reviewed much of the

evidence in its ruling on the defendant’s Motion for New Trial and will not repeat that review

here.
       The court finds that a rational jury could have found the essential elements of the two

crimes alleged against the defendant beyond a reasonable doubt. For these reasons, the

defendant’s Motion for Judgment of Acquittal (Docket No. 147) is DENIED.

       It is so ORDERED.

       ENTER this 16th day of April 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
